Name: Council Decision 2014/73/CFSP of 10Ã February 2014 on a European Union military operation in the Central African Republic (EUFOR RCA)
 Type: Decision
 Subject Matter: international security;  Africa;  cooperation policy;  rights and freedoms;  European construction
 Date Published: 2014-02-11

 11.2.2014 EN Official Journal of the European Union L 40/59 COUNCIL DECISION 2014/73/CFSP of 10 February 2014 on a European Union military operation in the Central African Republic (EUFOR RCA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) In its Resolution 2127 (2013) on the situation in the Central African Republic (CAR), adopted on 5 December 2013, the United Nations Security Council (UNSC) expressed deep concern about the continuing deterioration of the security situation and the multiple and increasing violations of international humanitarian law and human rights in the CAR. Furthermore, it authorised the deployment of the African-led International Support Mission in the CAR (AFISM-CAR) for a period of twelve months and authorized the deployment of French forces in the CAR, for a temporary period, to take all necessary measures to support AFISM-CAR in the discharge of its mandate. (2) Following the Council conclusions of 21 October 2013 and of 16 December 2013, the European Council, in its conclusions of 20 December 2013, expressed its concern about the continuously deteriorating crisis in the CAR and its severe humanitarian and human rights consequences. It welcomed the French military intervention in support of the African forces to help restore security as well as the consistent commitment of its African partners to stabilize the situation. As part of a comprehensive approach, it confirmed the Union's willingness to examine the use of relevant instruments to contribute towards the efforts under way to stabilise the country, including under the Common Security and Defence Policy (CSDP), in both its military and civilian dimensions. It invited the High Representative of the Union for Foreign Affairs and Security Policy (HR) to present a proposal in this regard for a decision at the Council in January 2014. (3) On 20 January 2014, the Council approved a Crisis Management Concept for a military bridging CSDP operation in the CAR, (hereinafter referred to as EUFOR RCA), subject to a UNSC Resolution adopted under Chapter VII of the UN Charter. The Council stressed the importance of close cooperation with its partners, in particular the UN, the African Union (AU) and the CAR authorities, as well as with the French Operation Sangaris. (4) On 28 January 2014, the UNSC adopted Resolution 2134 (2014) authorising the establishment of an EU operation, EUFOR RCA. (5) On 23 January 2014, the Secretariat General of the Economic Community of Central African States (ECCAS) welcomed the establishment of an EU operation in the CAR. (6) On 24 January 2014, in a letter addressed to the HR, the interim President of the CAR welcomed the EU operation authorized by UNSC Resolution 2134 (2014). (7) EUFOR RCA should deploy as rapidly as possible to Full Operating Capability (FOC) in order to contribute to the stabilisation of the situation. It should conduct mandated tasks with a view to a handover to AFISM-CAR within four to six months from achieving FOC. (8) In accordance with Article 38 of the Treaty on European Union (TEU), the Political and Security Committee (PSC) is to exercise, under the responsibility of the Council and of the HR, political control over the crisis management operation, provide it with strategic direction and take the relevant decisions in that regard. (9) It is necessary to negotiate and conclude international agreements relating to the status of Union units and personnel and to the participation of third States in Union operations. (10) Pursuant to Article 41(2) TEU and in accordance with Council Decision 2011/871/CFSP (1), the operational expenditure arising from this Decision, which has military or defence implications, is to be borne by the Member States. (11) In accordance with Article 5 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision, is neither bound by it nor subject to its application and does not participate in the financing of this operation, HAS ADOPTED THIS DECISION: Article 1 Mission 1. The Union shall conduct a military bridging operation in the CAR, EUFOR RCA, to contribute to the provision of a safe and secure environment, with a handover to the African-led International Support Mission in the CAR (AFISM-CAR) within four to six months of Full Operating Capability, in accordance with the mandate set out in UNSC Resolution 2134 (2014) and concentrating its action in the Bangui area. 2. EUFOR RCA shall operate in accordance with the political, strategic, politico-military objectives set out in the Crisis Management Concept approved by the Council on 20 January 2014. Article 2 Appointment of the EU Operation Commander Major-General Philippe PontiÃ ¨s is hereby appointed EU Operation Commander of EUFOR RCA. Article 3 Designation of the EU Operation Headquarters The Operation Headquarters of EUFOR RCA shall be located in Larissa, Greece. Article 4 Planning and launch of the operation 1. Rules of Engagement needed for the preparatory phase of EUFOR RCA shall be approved by the Council as soon as possible after the adoption of this Decision. 2. The Decision to launch EUFOR RCA shall be adopted by the Council following approval of the Operation Plan and of the Rules of Engagement necessary for the execution of the mandate. Article 5 Political control and strategic direction 1. Under the responsibility of the Council and of the HR, the PSC shall exercise the political control and strategic direction of EUFOR RCA. The Council hereby authorises the PSC to take the relevant decisions in accordance with Article 38 of the TEU. This authorisation shall include the powers to amend the planning documents, including the Operations Plan, the Chain of Command and the Rules of Engagement. It shall also include the powers to take decisions on the appointment of the EU Operation Commander and the EU Force Commander. The powers of decision with respect to the objectives and termination of the EU military operation shall remain vested in the Council. 2. The PSC shall report to the Council at regular intervals. 3. The chairman of the EU Military Committee (EUMC) shall, at regular intervals, report to the PSC on the conduct of EUFOR RCA. The PSC may invite the EU Operation Commander or the EU Force Commander to its meetings, as appropriate. 4. The PSC shall assess the progress of EUFOR RCA three months after the launch of the Operation, on the basis of a written report. Article 6 Military direction 1. The EUMC shall monitor the proper execution of EUFOR RCA conducted under the responsibility of the EU Operation Commander. 2. The EU Operation Commander shall, at regular intervals, report to the EUMC. The EUMC may invite the EU Operation Commander or the EU Force Commander to its meetings, as appropriate. 3. The chairman of the EUMC shall act as the primary point of contact with the EU Operation Commander. Article 7 Consistency of the Union's response and coordination 1. The HR shall ensure the implementation of this Decision and its consistency with the Union's external action as a whole, including the Union's development programmes and its humanitarian assistance. 2. Without prejudice to the chain of command, the EU Operation Commander shall receive local political guidance from the Head of the EU Delegation in Bangui. 3. The HR, assisted by the European External Action Service (EEAS), shall act as the primary point of contact with the United Nations, the CAR authorities and neighbouring countries, the AU, the ECCAS, as well as with other relevant international and bilateral actors. 4. The coordination arrangements between the EU Operation Commander, Union actors and local key strategic partners relevant to the operation shall be defined in the operational planning document. Article 8 Participation by third States 1. Without prejudice to the Union's decision-making autonomy or to the single institutional framework, and in accordance with the relevant guidelines of the European Council, third States may be invited to participate in the operation. 2. The Council hereby authorises the PSC to invite third States to offer contributions and to take the relevant decisions on acceptance of the proposed contributions, upon the recommendation of the EU Operations Commander and the EUMC. 3. Detailed arrangements for the participation by third States shall be the subject of agreements concluded pursuant to Article 37 TEU and in accordance with the procedure laid down in Article 218 of the Treaty on the Functioning of the European Union (TFEU). Where the Union and a third State have concluded an agreement establishing a framework for the latter's participation in crisis management missions of the Union, the provisions of such an agreement shall apply in the context of EUFOR RCA. 4. Third States making significant military contributions to EUFOR RCA shall have the same rights and obligations in terms of day-to-day management of the operation as Member States taking part in the operation. 5. The Council hereby authorises the PSC to take relevant decisions on the setting-up of a Committee of Contributors, should third States provide significant military contributions. Article 9 Status of Union-led personnel The status of Union-led units and personnel, including the privileges, immunities and further guarantees necessary for the fulfilment and smooth functioning of their mission, shall be the subject of an agreement concluded pursuant to Article 37 TEU and in accordance with the procedure laid down in Article 218 TFEU. Article 10 Financial arrangements 1. The common costs of the EU military operation shall be administered in accordance with Decision 2011/871/CFSP. 2. The financial reference amount for the common costs of EUFOR RCA shall be EUR 25,9 million. The percentage of the reference amount referred to in Article 25(1) of Decision 2011/871/CFSP shall be 50 %. Article 11 Release of information 1. The HR shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of EUFOR RCA, EU classified information generated for the purposes of the operation, in accordance with Council Decision 2013/488/EU (2), as follows: (a) up to the level provided in the applicable Security of Information Agreements concluded between the Union and the third State concerned; or (b) up to the CONFIDENTIEL UE/EU CONFIDENTIAL level in other cases. 2. The HR shall also be authorised to release to the UN and the AU, in accordance with the operational needs of EUFOR RCA, EU classified information up to RESTREINT UE/ EU RESTRICTED level which are generated for the purposes of EUFOR RCA, in accordance with Decision 2013/488/EU. Arrangements between the HR and the competent authorities of UN and AU shall be drawn up for this purpose. 3. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State any EU classified information up to RESTREINT UE /EU RESTRICTED level which is generated for the purposes of the Operation, in accordance with Decision 2013/488/EU. Arrangements between the HR and the competent authorities of the host State shall be drawn up for that purpose. 4. The HR shall be authorised to release to the third States associated with this Decision any EU non-classified documents connected with the deliberations of the Council relating to the Operation and covered by the obligation of professional secrecy pursuant to Article 6(1) of the Council's Rules of Procedure (3). 5. The HR may delegate such authorisations, as well as the ability to conclude the arrangements referred to in this Article to EEAS officials, to the EU Operation Commander or to the EU Force Commander in accordance with section VII of Annex VI to Decision 2013/488/EU. Article 12 Entry into force and termination 1. This Decision shall enter into force on the date of its adoption. 2. EUFOR RCA shall end no later than six months after having reached FOC. 3. This Decision shall be repealed as from the date of closure of the EU Operation Headquarters in accordance with the plans approved for the termination of EUFOR RCA, and without prejudice to the procedures regarding the audit and presentation of the accounts of EUFOR RCA, laid down in Decision 2011/871/CFSP. Done at Brussels, 10 February 2014. For the Council The President C. ASHTON (1) Council Decision 2011/871/CFSP of 19 December 2011 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) (OJ L 343, 23.12.2011, p. 35). (2) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1). (3) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).